


FIRST AMENDMENT TO CREDIT AGREEMENT
This First Amendment to Credit Agreement, dated as of the February 11, 2013
(this “First Amendment”), is entered into among SOUTH JERSEY INDUSTRIES, INC., a
New Jersey corporation (the “Borrower”), the several lenders from time to time
party hereto (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association organized and existing under the laws of the United
States of America, as administrative agent for the Lenders (the “Administrative
Agent”).
RECITALS
A.    The Borrower, the several lenders from time to time party thereto, and the
Administrative Agent are parties to that certain Four-Year Revolving Credit
Agreement dated as of April 29, 2011 (the “Existing Credit Agreement,” and as
amended by this First Amendment and as may be further amended, restated,
supplemented or otherwise modified from time to time hereafter, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings given to them in the Credit Agreement as they may be amended pursuant
to this First Amendment.
B.    The Borrower and the Lenders have agreed to make certain amendments to the
Credit Agreement on the terms and conditions set forth herein.
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained herein, the parties agree as follows:
ARTICLE I.
AMENDMENTS TO CREDIT AGREEMENT
Section 1.01    Amendments to Section 1.01.
(a)    The following additional defined terms are hereby added to Section 1.01
of the Credit Agreement in appropriate alphabetical order:
(i)    “First Amendment” means the First Amendment to Credit Agreement, dated as
of February 11, 2013, among the Borrower, the Lenders party thereto, and the
Administrative Agent.
(ii)    “First Amendment Effective Date” has the meaning given to such term in
Article II to the First Amendment.
(iii)    “First Amendment Fee Letter” means that certain fee letter dated as of
January 22, 2013 by and among the Borrower, Wells Fargo Securities, LLC and the
Administrative Agent.




--------------------------------------------------------------------------------




(b)    The following defined terms are hereby amended and restated in their
entirety as follows:
(i)    “Applicable Margin” means, for the applicable interest rate on Loans made
to the Borrower, Facility Fees payable by the Borrower pursuant to Section
2.05(a), and Letter of Credit fees and commissions payable by the Borrower
pursuant to Section 3.03(a), the rate per annum as set forth in the “pricing
grid” below, determined by reference to the Debt Ratings:
Pricing grid
Tier
 
Debt Ratings
Facility Fee


Applicable Base Rate Margin
Applicable LIBOR Margin or Applicable Letter of Credit Fee Margin
I
At least A/A2
0.100%
0%
0.900%
II
Less than A/A2;
At least A-/A3
0.125%
0%
1.000%
III
Less than A-/A3; at least BBB+/Baa1
0.175%
0.075%
1.075%
IV
Less than BBB+/Baa1;
At least BBB/Baa2
0.225%
0.275%
1.275%
V
Less than BBB/Baa2
0.275%
0.475%
1.475%

The Applicable Margin shall be adjusted effective on the next Business Day
following any change in the Borrower’s Debt Ratings. The Borrower shall notify
the Administrative Agent in writing promptly after becoming aware of any change
in its Debt Ratings.
(ii)    “Disclosure Documents” means the Borrower’s Annual Report on Form 10 K
for the year ended December 31, 2011, Borrower’s Quarterly Report on Form 10-Q
for the quarter ended September 30, 2012 and any Current Report on Form 8-K
delivered to the Lenders at least three (3) Business Days prior to the First
Amendment Effective Date.
(iii)    Clause (d) of the definition of “Excluded Taxes” is hereby amended and
restated in its entirety as follows: (d) any taxes imposed by Sections 1471
through 1474 of the Code (including any official interpretations thereof,
collectively “FATCA”) on any “withholdable payment” payable to such recipient as
a result of the failure of such recipient to satisfy the applicable
requirements.
(iv)    “Stated Termination Date” means February 9, 2018, or such later date to
which the Stated Termination Date may be extended pursuant to Section 2.18.



--------------------------------------------------------------------------------




Section 1.02    Amendment to Section 2.05 of the Credit Agreement.
Section 2.05(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows: “Commencing as of the First Amendment Effective Date, the
Borrower hereby agrees to pay such other fees as are specified in the First
Amendment Fee Letter.”
Section 1.03    Amendment to Section 2.17 of the Credit Agreement.
Section 2.17(e) of the Credit Agreement is hereby amended by (a) deleting the
phrase “whichever of the following is applicable” at the end of Section 2.17(e)
(immediately before clause (i) of such Section) and replacing it with “any or
all of the following which is applicable” and (b) amending and restating clause
(i) of Section 2.17(e) in its entirety as follows: “duly completed copies of
Internal Revenue Service Forms W-8BEN or W-8BEN-E, claiming eligibility for
benefits of an income tax treaty to which the United States is a party and/or
allowing for payments to be made without withholding due to the applicability of
FATCA,”.
Section 1.04    Amendment to Section 2.18 of the Credit Agreement.
Section 2.18(a) of the Credit Agreement is hereby amended by (a) deleting the
reference to “Closing Date” and replacing it with a reference to “First
Amendment Effective Date” and (b) deleting the reference to “April 29, 2017” and
replacing it with a reference to “February 7, 2020.”
Section 1.05    Amendment to Section 3.03 of the Credit Agreement.
The first sentence of Section 3.03(b) of the Credit Agreement is hereby amended
and restated in its entirety as follows: “Commencing as of the First Amendment
Effective Date, in addition to the foregoing commission, the Borrower shall pay
to the Administrative Agent, for the account of the Issuing Lender, a fronting
fee with respect to each Letter of Credit issued on or after the First Amendment
Effective Date in the amount and calculated in the manner set forth in the First
Amendment Fee Letter (the “Fronting Fee”).”
Section 1.06    Amendment to Section 5.01 of the Credit Agreement.
The references to “December 31, 2010” in clause (f) of Section 5.01 of the
Credit Agreement are hereby changed to “December 31, 2011”.
Section 1.07    Amendment to Schedule I of the Credit Agreement.
Schedule I of the Credit Agreement is hereby deleted in its entirety and
replaced by “Schedule I” attached hereto as Annex A.
ARTICLE II.    
CONDITIONS OF EFFECTIVENESS
The obligation of the Lenders to execute and deliver this First Amendment on the
date hereof (the “First Amendment Effective Date”) is subject to the conditions
precedent that the



--------------------------------------------------------------------------------




Administrative Agent (and the Lenders, if applicable) shall have received on or
before the First Amendment Effective Date, the following, each dated such date,
in form and substance reasonably satisfactory to the Administrative Agent and
the Lenders, with copies for each Lender:
(a)    First Amendment. Receipt by the Administrative Agent of counterparts of
this First Amendment, duly executed by the Borrower, the Administrative Agent,
the Issuing Lender and each Lender;
(b)    Secretary’s Certificate. Receipt by the Administrative Agent of (i) a
certificate of the secretary or assistant secretary of the Borrower, dated the
First Amendment Effective Date and certifying (A) that attached thereto is a
true and complete copy of the certificate of incorporation and all amendments
thereto of the Borrower, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of organization, (B) that attached
thereto is a true and complete copy of the bylaws of the Borrower in effect on
the First Amendment Effective Date and at all times since a date prior to the
date of the resolutions described in clause (C) below, (C) that attached thereto
is a true and complete copy of resolutions or consents, as applicable, duly
adopted by the board of directors of the Borrower authorizing, as applicable,
the execution, delivery and performance of this First Amendment and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (D) that the organizational documents of the Borrower have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing attached thereto, and (E) as to the incumbency and specimen
signature of each officer of the Borrower executing this First Amendment and any
other document delivered in connection herewith on its behalf; and (ii) a
certificate of another officer as to the incumbency and specimen signature of
such secretary or assistant secretary executing the certificate pursuant to (i)
above;
(c)    Officer’s Certificate. Receipt by the Administrative Agent of a
certificate from the Borrower, executed on its behalf by the chief executive
officer, chief financial officer or treasurer of the Borrower, in form
reasonably satisfactory to the Administrative Agent, to the effect that, as of
the First Amendment Effective Date, all representations and warranties of the
Borrower contained in this First Amendment are true and correct in all material
respects (except for representations and warranties qualified by materiality,
which shall be true and correct); that the Borrower is not in violation or aware
of any event that would have a Material Adverse Effect on the business or
operation as reflected in the Disclosure Documents; that the Borrower is not in
violation of any of the covenants contained in the Credit Agreement and the
other Loan Documents in any material respect; that, after giving effect to the
transactions contemplated by this First Amendment, no Default or Event of
Default has occurred and is continuing; and that the Borrower has satisfied each
of the conditions precedent set forth in this Article II;
(d)    Consents. Receipt by the Administrative Agent of a written representation
from the Borrower that (i) all governmental, shareholder, member, partner and
third party consents and approvals necessary or, in the reasonable opinion of
the Administrative Agent, desirable, in connection with the transactions
contemplated hereby have been received and are in full force and effect and (ii)
no condition or requirement of law exists which could reasonably be



--------------------------------------------------------------------------------




likely to restrain, prevent or impose any material adverse condition on the
transactions contemplated hereby;
(e)    Good Standing Certificate. Receipt by the Administrative Agent of a
certificate of good standing for the Borrower, dated on or immediately prior to
the First Amendment Effective Date, from the Secretary of State of the State of
New Jersey;
(f)    Fees. Receipt by the Administrative Agent and the Lenders of the fees set
forth or referenced in the fee letter dated as of January 22, 2013 among the
Borrower, Wells Fargo Securities LLC and the Administrative Agent and any other
accrued and unpaid fees, expenses or commissions due hereunder (including,
without limitation, legal fees and expenses of counsel to the Administrative
Agent), and to any other Person such amount as may be due thereto in connection
with the transactions contemplated hereby, including all taxes, fees and other
charges related to the Loan Documents, in each case which are invoiced on or
prior to the First Amendment Effective Date;
(g)    Note.    If requested by any Lender, a Note, payable to the order of such
Lender, duly completed and executed by the Borrower;
(h)    Opinions. Opinions of Cozen O’Connor, counsel to the Borrower as to such
other matters as the Administrative Agent and the Lenders may reasonably
request, addressed to the Administrative Agent and the Lenders in such form as
is reasonably acceptable to the Administrative Agent; and
(i)    Other. Receipt by the Administrative Agent of all other opinions,
certificates and instruments in connection with the transactions contemplated by
this First Amendment reasonably satisfactory in form and substance to the
Required Lenders.
ARTICLE III.    
REPRESENTATIONS AND WARRANTIES
The Borrower hereby represents and warrants to the Administrative Agent, the
Issuing Lender and each Lender that (i) the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the First Amendment Effective
Date, both immediately before and after giving effect to this First Amendment
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty shall be true and correct in all material respects as of such date),
(ii) this First Amendment has been duly authorized, executed and delivered by
the Borrower and constitutes the legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms and (iii)
no Default shall have occurred and be continuing on the First Amendment
Effective Date, both immediately before and after giving effect to this First
Amendment.





--------------------------------------------------------------------------------




ARTICLE IV.    
ACKNOWLEDGEMENT AND CONFIRMATION OF THE BORROWER
The Borrower hereby confirms and agrees that, after giving effect to this First
Amendment, the Credit Agreement and the other Loan Documents remain in full
force and effect and enforceable against it in accordance with their respective
terms and shall not be discharged, diminished, limited or otherwise affected in
any respect, and the amendments contained herein shall not, in any manner, be
construed to constitute payment of, or impair, limit, cancel or extinguish, or
constitute a novation in respect of, the Obligations of the Borrower evidenced
by or arising under the Credit Agreement, the other Loan Documents, which shall
not in any manner be impaired, limited, terminated, waived or released, but
shall continue in full force and effect. The Borrower represents and warrants to
the Lenders that it has no knowledge of any claims, counterclaims, offsets, or
defenses to or with respect to its obligations under the Loan Documents, or if
the Borrower has any such claims, counterclaims, offsets, or defenses to the
Loan Documents or any transaction related to the Loan Documents, the same are
hereby waived, relinquished, and released in consideration of the execution of
this First Amendment. This acknowledgement and confirmation by the Borrower is
made and delivered to induce the Administrative Agent and the Lenders to enter
into this First Amendment, and the Borrower acknowledges that the Administrative
Agent and the Lenders would not enter into this First Amendment in the absence
of the acknowledgement and confirmation contained herein.
ARTICLE V.    
MISCELLANEOUS
Section 5.01    Governing Law.
This First Amendment shall be governed by, and construed in accordance with, the
laws of the state of New York.
Section 5.02    Full Force and Effect.
Except as expressly amended hereby, the Credit Agreement shall continue in full
force and effect in accordance with the provisions thereof on the date hereof.
As used in the Credit Agreement, “hereinafter,” “hereto,” “hereof,” and words of
similar import shall, unless the context otherwise requires, mean the Credit
Agreement after amendment by this First Amendment. Any reference to the Credit
Agreement or any of the other Loan Documents herein or in any such documents
shall refer to the Credit Agreement and Loan Documents as amended hereby. This
First Amendment is limited as specified and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the Credit
Agreement except as expressly set forth herein. This First Amendment shall
constitute a Loan Document under the terms of the Credit Agreement.
Section 5.03    Expenses.
The Borrower shall reimburse the Administrative Agent for all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees), paid or incurred
by the Administrative Agent in



--------------------------------------------------------------------------------




connection with the preparation, negotiation, execution, delivery, syndication,
amendment and modification of this First Amendment and the other Loan Documents
delivered in connection herewith.
Section 5.04    Severability of Provisions.
Any provision in this First Amendment that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction.
Section 5.05    Successors and Assigns.
This First Amendment shall be binding upon, inure to the benefit of and be
enforceable by the respective successors and permitted assigns of the parties
hereto. No assignment of any right or obligation arising under this First
Amendment may be made except as would be permitted under Section 10.09 of the
Credit Agreement and any purported assignment not in conformity with such
provision shall be null and void.
Section 5.06    Headings.
Section headings in this First Amendment are included herein for convenience of
reference only and shall not constitute a part of this First Amendment for any
other purpose.
Section 5.07    Counterparts.
This First Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this First Amendment by telecopy or by electronic mail in a
.pdf or similar file shall be effective as delivery of a manually executed
counterpart of this First Amendment.
[Signature pages to follow]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, as Issuing Lender, as Swingline Lender and as a Lender






By:     _______/s/ Allison Newman___________
Name:    Allison Newman
Title:    Director


--------------------------------------------------------------------------------








SOUTH JERSEY INDUSTRIES, INC.






By:     _______/s/ Stephen H. Clark            
Name:    Stephen H. Clark
Title:    Vice President, Finance & Treasurer


--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.
as a Lender






By:         /s/ Kenneth G. Wood            
Name:    Kenneth G. Wood
Title:    Senior Vice President


--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.
as a Lender






By:         /s/ John E. Zur III            
Name:    John E. Zur III
Title:    Authorized Officer


--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION
as a Lender






By:         /s/ Denise DiSimone            
Name:    Denise DiSimone
Title:    Senior Vice President


--------------------------------------------------------------------------------






CITIZENS BANK OF PENNSYLVANIA
as a Lender






By:         /w/ Jonathan H. Sprogell        
Name:    Jonathan H. Sprogell
Title:    Senior Vice President


--------------------------------------------------------------------------------






TD BANK, N.A.
as a Lender






By:         /s/ Steve Levi                
Name:    Steve Levi
Title:    Senior Vice President


--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION
as a Lender






By:         /s/ Jeffrey Martorana
Name:    Jeffrey Martorana
Title:    Vice President


--------------------------------------------------------------------------------






THE NORTHERN TRUST COMPANY
as a Lender






By:         /s/ Andrew D. Holtz            
Name:    Andrew D. Holtz
Title:    Vice President




--------------------------------------------------------------------------------




ANNEX A


SCHEDULE I
LENDERS AND APPLICABLE LENDING OFFICES,
COMMITMENTS AND
INITIAL COMMITMENT PERCENTAGES
Lender and Applicable
Lending Office


Commitment
Initial Commitment Percentage
Wells Fargo Bank, National Association
1525 W WT Harris Boulevard
Charlotte, NC 28262
Mail Code: D1109-019
Attn: Syndication Agency Services
Telephone: (704) 590-2706
Facsimile: (704) 590-2790


With a copy of notices to:
301 S. College St., TW15
Charlotte, NC 28288
MAC: D1053-150
Attn: Allison Newman
Telephone: (704) 383-5260
Facsimile: (704) 383-6647


$66,250,000
16.5625%
Bank of America, N.A
1600 JFK Blvd., Suite 1100
Philadelphia, PA 19103
Attn: Kenneth G. Wood
Telephone: (267) 675-0209
Facsimile: (212) 598-8941


With a copy of notices to:
1600 JFK Blvd., Suite 1100
Philadelphia, PA 19103
Attn: Sandra Guerrieri
Telephone: (267) 675-0192
Facsimile: (212) 909-8546


$66,250,000
16.5625%


--------------------------------------------------------------------------------




JPMorgan Chase Bank, N.A.
10 S. Dearborn Street, Floor 9
Chicago, IL 60603
Attn: John Zur
Telephone: (312) 732-1754
Facsimile: (312) 732-1762


With a copy of notices to:
10 S. Dearborn Street, Floor 9
Chicago, IL 60603
Attn: Nancy Barwig
Telephone: (312) 732-1838
Facsimile: (312) 732-1762


$66,250,000
16.5625%
PNC Bank, National Association
1600 Market Street
Philadelphia, PA 19103
Attn: Denise D. Killen
Telephone: (215) 585-5348
Facsimile: (215) 585-6987


With a copy of notices to:
1600 Market Street
Philadelphia, PA 19103
Attn: Katie Mikula
Telephone: (412) 762-2457


$66,250,000
16.5625%
Citizens Bank of Pennsylvania
3025 Chemical Rd., Suite 300
Plymouth Meeting, PA 19462
Attn: Jon H. Sprogell
Telephone: (610) 941-8403
Facsimile: (610) 941-4136


With a copy of notices to:
525 William Penn Place
Pittsburgh, PA 15219
Attn: Carl S. Tabacjar
Telephone: (412) 867-2432


$55,000,000
13.75%


--------------------------------------------------------------------------------




TD Bank, N.A.
31 West 52nd Street
New York, NY 10019
Attn: Vijay Prasad
Telephone: (212) 827-7795
Facsimile: (212) 827-7232


With a copy of notices to:
2005 Market Street, 2nd Floor
Philadelphia, PA 19103
Attn: Gary Martz
Telephone: (215) 282-2799
Facsimile: (215) 282-2476


$45,000,000
11.25%
Capital One, N.A.
499 Thornall Street, 11th Floor
Edison, NJ 08837
Attn: Jeffrey Martorana
Telephone: (732) 767-4111
Facsimile: (732) 635-0996


With a copy of notices to:
499 Thornall Street, 11th Floor
Edison, NJ 08837
Attn: Priti Capoor-Savage
Telephone: (732) 321-4642
Facsimile: (732) 635-0996


$20,000,000
5%
The Northern Trust Company
50 South LaSalle Street
Chicago, IL 60603
Attn: Andrew Holtz
Telephone: (312) 444-4243
Facsimile: (312) 557-1425


With a copy of notices to:
50 South LaSalle Street
Chicago, IL 60603
Attn: Peter Hallan
Telephone: (312) 444-2434
Facsimile: (312) 557-1425


$15,000,000
3.75%
Total
$400,000,000
100%



